Citation Nr: 0610776	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  95-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1973 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In a March 2001 decision, the Board declined to find that new 
and material evidence was received to reopen the veteran's 
claims for service connection for bilateral knee and right 
ankle disorders and bronchial asthma.  At that time, the 
Board remanded the veteran's claim as to whether new and 
material evidence was submitted to reopen his claim for 
service connection for a psychiatric disorder to the RO for 
further development.


FINDINGS OF FACT

1.  An August 1992 rating decision denied the veteran's claim 
for service connection for a nervous disorder.  The veteran 
was notified of the RO's action and did not appeal.

2.  The evidence added to the record since the August 1992 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for a psychiatric disorder, and is not so 
significant as to warrant readjudication of the merits of the 
claim on appeal.


CONCLUSION OF LAW

The August 1992 RO rating decision that denied entitlement to 
service connection for a psychiatric (nervous) disorder is 
final, and new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's request to reopen his previously denied claim is 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a July 2002 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  In addition, the 
appellant was advised, by virtue of a detailed May 1995 
statement of the case (SOC) and December 1998, August 2000, 
December 2002, and May and August 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2005 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	New and Material Evidence

The RO, in a decision dated in August 1992, denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The RO found at the time that the medical 
evidence did not show treatment in service for a nervous 
disorder and a psychosis was not manifested within one year 
of the veteran's discharge.  He was notified of this 
decision.  The veteran did not appeal the RO's decision, and 
it therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the RO's August 1992 
decision that denied entitlement to service connection for a 
nervous disorder included the veteran's service medical 
records that are entirely negative for any reference to 
complaints or diagnosis of, or treatment for, a psychiatric 
disorder.  When examined for separation in January 1975, a 
psychiatric abnormality was not noted.

Also of record was a July 1975 VA examination report that 
includes the veteran's complaint of nervousness although, on 
examination, the examiner found no nervousness.  A 
psychiatric disorder was not diagnosed. 

A July 1987 statement from Dr. P.J.R.R. is to the effect that 
the veteran was treated in February 1976 from disorders 
including acute anxiety neurosis.

April 1988 and July 1992 medical certificates from Dr. A.L.F. 
note the veteran's treatment from April 1975 to March 1989 
for various physical disorders, including anxiety, treated 
with prescribed medication.

An April 1988 medical certificate from Dr. J.P.G. indicates 
that the veteran was treated since 1975 for conditions 
including depression and anxiety

A May 1988 medical statement from Dr. J.d.J.M., a 
psychologist, indicates that the veteran was treated at a 
mental health center from January to March 1980 and in May 
1988.

A written statement from Dr. P.R.R indicates that he treated 
the veteran in February 1976 for disorders including anxiety 
neurosis.

The August 1992 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1992 decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) which define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 1994, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, an application to reopen the veteran's claim 
was received by the RO in March 1994.  The evidence added to 
the record since the August 1992 rating decision that denied 
the veteran's claim includes VA and private medical records 
and examination reports, dated from 1980 to 2005, some 
duplicative of that previously considered by the RO and some 
that did not address the issue on appeal, and the veteran's 
written statements in support of his claim.

Since the August 1992 rating decision, the veteran has 
submitted essentially only current treatment records from VA 
and private sources, and none dated earlier than a February 
1980 private medical record that diagnosed undifferentiated 
schizophrenia.

Private hospital records indicate that the veteran was 
hospitalized from June to July 1991 and from July to August 
1991, for treatment of major depression with psychotic 
features.

An August 1991 neurology record attributes the veteran's 
complaints of "loss of mind" to a psychiatric disorder.  
Major depression was diagnosed.

A November 1991 medical record from Dr. V. includes a 
diagnosis of marked depression and anxiety.  A January 1992 
medical certificate from Dr. A.L.F. includes a diagnosis of 
anxiety.  

A January 1992 mental impairment evaluation report prepared 
by Dr. M. indicates that he first saw the veteran in June 
1991 at which time the veteran was very depressed and 
anxious.  The veteran's problems started in 1975 and it was 
noted that his psychiatric problems started in service.

A February 1992 record from Z.A.R., M.D., indicates that the 
veteran was very nervous since 1974 in service.  It was noted 
that he currently received psychiatric care and took 
prescribed medication.

According to records obtained from the Social Security 
Administration (SSA), a February 1992 SSA disability 
determination indicates that the veteran was found to be 
totally disabled and eligible for disability benefits in June 
1991.  He was considered disabled due to major depression 
with mood congruent psychotic features.

Records indicate that VA hospitalized the veteran from July 
to August 1992 for treatment of schizo-affective disorder. 

An August 1993 record and October 2000 report from Dr. 
J.A.M.S., a psychiatrist, indicate that the veteran began 
treatment for his nerves apparently in 1975.  It was noted 
(in the October record) that the veteran was in service until 
1975, when he later began to show symptoms of emotional 
instability stemming from depression.  He received in and 
outpatient VA and non VA psychiatric treatment.  It was noted 
that the veteran stopped working in approximately 1989 due to 
his physical and psychiatric disorders.  He was privately 
hospitalized in approximatley1990 and, in 1992, VA 
hospitalized the veteran for psychiatric problems.  The 
diagnosis was major depressive disorder, recurrent, severe.  

In a May 1995 signed statement, Dr. J.P.G. said he treated 
the veteran since 1975 for disorders including depression and 
anxiety.

According to a June 1995 psychiatric medical report completed 
for the SSA by Dr. J.A.M.S., the first sign of the veteran's 
illness was in approximately 1975 and his initial treatment 
was in August 1993.  It was noted that after the veteran's 
1975 discharge from service, he started to show symptoms of 
mental instability of a depressive nature.  He continued 
studying, graduated college, and worked until approximately 
1989.  Thereafter, he received private and VA psychiatric 
care.  The pertinent diagnosis was major depressive disorder, 
recurrent and severe.

A July 1995 SSA record includes a current diagnosis of major 
depressive disorder.

A November 1996 statement from Dr. J.P. reflects that the 
veteran was treated since 1975 as a patient.  It was noted 
that the veteran received psychiatric treatment for the past 
20 years that included hospitalization.  Diagnoses included 
nervous depression and anxiety.

A May 1997 report from Dr. E.B.-T. indicates that when the 
veteran was discharged, he had a nervous condition and was 
diagnosed with major depression by a private psychiatrist.  
The current diagnosis was major depressive reaction. 

Also added to the record is an April 2005 VA examination 
report.  According to this record, the examiner reviewed the 
veteran's medical records.  It was noted that the veteran was 
psychiatrically hospitalized in July 1992 and diagnosed with 
schizoaffective disorder.  It was noted that the veteran 
reported receiving medical treatment in 1991, but a discharge 
summary is not of record.  It was also noted that he received 
mental health treatment starting in January 1980.  The June 
1991 SSA evaluation included a diagnosis of major depression, 
and the veteran said he was treated by Dr. M.S. since August 
1975 but it was noted he started treatment in August 1993.  
Upon examination, the Axis I diagnosis was schizoaffective 
disorder.  In the VA examiner's opinion, the veteran's 
diagnosed schizoaffective disorder could not be attributed to 
service.  The examiner noted that the veteran's initial 
documented psychiatric treatment with psychiatric 
symptomatology and treatment were present "long after 
[m]ilitary service".  The VA examiner said the veteran's 
currently diagnosed psychiatric disorder was not caused by, 
the result of, due to, nor related to military service.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder essentially fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denial in August 1992.  In this respect, the additional 
evidence submitted does not suggest that the veteran had a 
psychiatric disorder due to service, and the VA and non-VA 
medical records and statements do not support the appellant's 
contentions that such a disorder was incurred in or related 
to his period of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for a psychiatric disorder were to be 
reopened and considered on the merits, the claim would still 
fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychoses in service, 
its incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The veteran has contended that service connection should be 
granted for a psychiatric disorder.  Although the evidence 
shows that the veteran currently has a psychiatric disorder, 
variously diagnosed as schizoaffective disorder and major 
depressive disorder, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that a psychiatric abnormality was not found on 
separation from service, there was no reference to a 
psychiatric disorder on the 1975 separation examination 
report, and the first post-service medical evidence of record 
of a psychiatric disorder is from 1980, nearly five years 
after the veteran's separation from service.  Moreover, in 
April 2005, a VA examiner who reviewed the veteran's medical 
records and examined him, opined that the veteran's diagnosed 
schizoaffective disorder could not be attributed to service.  
The examiner noted that the veteran's initial documented 
psychiatric symptomatology and treatment occurred "long 
after [m]ilitary service".  The VA examiner said the 
veteran's currently diagnosed psychiatric disorder was not 
caused by, the result of, due to, nor related to military 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's psychiatric disorder to 
service or any incident of service has been presented.

The medical records showing current diagnosis and treatment, 
starting some 5 years after the veteran's discharge from 
service are not relevant to the basis of the prior denial.  
Indeed, the evidence of record (in the June 1995 SSA 
psychiatric report) indicates that after his discharge, the 
veteran graduated from college and worked until approximately 
1989, that further argues against his having a psychiatric 
disability related to service.

Nor are the statements in the medical records relating the 
veteran's current complaints to service, or within a year 
therein of his discharge, relevant to the basis of the prior 
denial, as these statements are based entirely on the 
veteran's history as provided to the examiner.  In the 
January 1992 mental impairment evaluation report, Dr. M. 
noted that the veteran's depression and anxiety started in 
1975 and his psychiatric problems started in service, in the 
February 1992 private medical record, Dr. Z.A.R. noted that 
the veteran was nervous since 1974 in service, and, in the 
May 1997 written statement, Dr. E.B.-T. stated that the 
veteran had a nervous condition when discharged from service.  
However, the basis of these opinions was the veteran's 
account of his experience in service, not a review of the 
medical records.  It appears the physicians obtained the 
veteran's service medical information from the veteran.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board stresses that the credibility of Drs. M., Z.A.R., 
and E.B.-T.'s statements is not in question, but merely the 
basis on which they are made.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The basis of these opinions, i.e. the 
veteran's account of his psychiatric experience in service, 
has already been rejected by the RO in the August 1992 
decision.  As such, these opinions are not material because 
they are not so significant as to warrant readjudication of 
the veteran's claim.

Here, as was the case at time of the RO's August 1992 
decision, the medical evidence fails to demonstrate that the 
veteran has a diagnosed psychiatric disorder as a result of 
active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). 
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has a 
psychiatric disorder related to his period of active military 
service. Thus, this claim would be denied.  38 U.S.C.A. §§ 
1131, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.304 (2005).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra. There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his psychiatric 
disorder.

Consequently, the Board finds that the evidence received 
since the August 1992 RO decision regarding the claim for 
service connection for a psychiatric disorder is cumulative 
of the evidence previously considered by the RO and not 
sufficiently significant to warrant reconsideration of the 
merits of the claim on appeal.  As the evidence received 
since the August 1992 RO decision to deny service connection 
for a psychiatric disorder is not new and material, it 
follows that the claim for service connection for a 
psychiatric disorder may not be reopened.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for a psychiatric disorder denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


